DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  the phase "the imaging support apparatus comprising" should have a colon and be written as "the imaging support apparatus comprising:".  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugawara (JP 2012217644).
Regarding Claim 1, Sugawara teaches an imaging support apparatus that supports imaging by a radiation imaging apparatus which obtains a plurality of frame images by successively performing a plurality of radiation imaging operations to a subject, the 5imaging support apparatus (radiotherapy apparatus 4 for generating body radiation image data that is analyzed by a diaphragm image analyzing device 3; Fig 1 and ¶ [0016]) comprising: a hardware processor (the system 100, that includes the diaphragm image analyzing device 3 and radiotherapy apparatus 4, functions from a predetermined control program executed by a processor; ¶ [0068]) that determines a number of the frame images to be obtained by the radiation imaging apparatus by analyzing one or more initial frame images (the diaphragm image analyzing device 3 evaluates the calibration image data for positional deviation evaluation (radiation dose) to determine the irradiation characteristics range (intensity, period, and timing); Fig 1 and ¶ [0016]), each of the initial frame images being an initial frame image obtained early in the radiation imaging operations by the radiation imaging apparatus (the calibration images are initial, reference images, collected by the radiotherapy apparatus 4 for radiation dose; Fig 1 and ¶ [0016]).  
Regarding Claim 2, Sugawara teaches the10 imaging support apparatus according to claim 1 (as described above), wherein the hardware processor  (the system 100, that includes the diaphragm image analyzing device 3 and radiotherapy apparatus 4, functions from a predetermined control program executed by a processor; ¶ [0068]) determines the number of the frame images such that a total dose of irradiation doses of a region of interest in the frame images becomes a target dose, by analyzing the one or more initial frame images (the radiotherapy apparatus 4 generates a first and second calibration and evaluation image data with a low radiation dose that is analyzed by the diaphragm image analyzing device to determine the imaging target region and a high radiation (target) dose; Fig 1 and ¶ [0016]).  
Regarding Claim 3, Sugawara teaches the10 imaging support apparatus according to claim 1 (as described above), wherein 15the hardware processor (the system 100, that includes the diaphragm image analyzing device 3 and radiotherapy apparatus 4, functions from a predetermined control program executed by a processor; ¶ [0068]) determines whether or not the determined number of the frame images are obtained by the radiation imaging apparatus (the treatment control apparatus 2 of radiotherapy apparatus 4 controls radiation treatment, including imaging; Fig 1 and ¶ [0016]), and the hardware processor causes the radiation imaging apparatus to stop the imaging in response to determination that the determined number of the frame images are obtained by the radiation imaging apparatus (the control unit 22 that operates the operation unit 24 includes a stop movement control to end the optical image data generation, which is based on the input instruction signals, such as a determined number of imaging frames; Fig 3 and ¶ [0029]-[0030]).  

Regarding Claim 7, Sugawara teaches a radiation imaging system (radiotherapy system 100; Fig 1 and ¶ [0016]), comprising: 35a radiation imaging apparatus (radiotherapy apparatus 4; Fig 1 and ¶ [0016]) that obtains a plurality of frame images by successively performing a plurality of radiation imaging operations to a subject  (radiotherapy apparatus 4 for generating body radiation image data that is analyzed by a diaphragm image analyzing device 3; Fig 1 and ¶ [0016]); and the imaging support apparatus according to claim 1  (the diaphragm image analyzing device 3 evaluates the calibration image data for positional deviation evaluation (radiation dose) to determine the irradiation characteristics range (intensity, period, and timing) that is used to control the treatment control apparatus 2; Fig 1 and ¶ [0016]).

Regarding Claim 8, Sugawara teaches a non-transitory storage medium storing a computer readable program for a computer in an imaging 40support apparatus that supports imaging by a radiation imaging apparatus (the system 100, that includes the diaphragm image analyzing device 3 and radiotherapy apparatus 4, functions from a predetermined control program executed by a processor; ¶ [0068]) which obtains a plurality of frame images by successively performing a plurality of radiation imaging operations to a subject (radiotherapy apparatus 4 for generating body radiation image data that is analyzed by a diaphragm image analyzing device 3; Fig 1 and ¶ [0016]), the program causing the14 computer to perform determining that is determining a number of the frame images to be obtained by the radiation imaging apparatus, by analyzing one or more initial frame images (the diaphragm image analyzing device 3 evaluates the calibration image data for positional deviation evaluation (radiation dose) to determine the irradiation characteristics range (intensity, period, and timing); Fig 1 and ¶ [0016]) obtained early in the radiation imaging operations by the radiation imaging apparatus (the calibration images are initial, reference images, collected by the radiotherapy apparatus 4 for radiation dose; Fig 1 and ¶ [0016]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sugawara (JP 2012217644) in view of Barat et al (CN 104884126).
Regarding Claim 4, Sugawara teaches the10 imaging support apparatus according to claim 1 (as described above), including the hardware processor (the system 100, that includes the diaphragm image analyzing device 3 and radiotherapy apparatus 4, functions from a predetermined control program executed by a processor; ¶ [0068]). 
	Sugawara does not teach the hardware processor determines whether or not an image abnormality is occurring by analyzing two or more initial frame images, each of the initial frame images being the initial frame image, and the hardware processor causes the radiation imaging apparatus to stop the imaging in response to determination that the image abnormality is occurring.  
Barat et al is analogous art pertinent to the technological problem addressed in this application and teaches the hardware processor (real-time 3D imaging unit 2 includes one or more processors 10; Fig 1 and ¶ [0019]) determines whether or not an image abnormality is occurring by analyzing two or more initial frame images, each of the initial frame images being the initial frame image, and the hardware processor causes the radiation imaging apparatus to stop the imaging in response to determination that the image abnormality is occurring  (when a determination signal indicates an abnormality (patient movement) has been detected, which can occur in initial imaging, the control unit 28 stops the irradiation and imaging of the patient; ¶ [0034]-[0035]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Sugawara with Barat et al including the hardware processor determines whether or not an image abnormality is occurring by analyzing two or more initial frame images, each of the initial frame images being the initial frame image, and the hardware processor causes the radiation imaging apparatus to stop the imaging in response to determination that the image abnormality is occurring.  Analysis of images in real-time to determine if an abnormality occurs during imaging, such as patient movement, and stopping the radiation and imaging treatment in real-time is a safety feature that provides enhanced adaptive radiation therapy planning and treatment by minimizing and avoiding exposure to healthy tissue, as recognized by Barat et al (¶ [0003]-[0004]).
Regarding Claim 5, Sugawara in view of Barat et al teaches the10 imaging support apparatus according to claim 4 (as described above), wherein Barat et al teaches the hardware processor (processor 10; Fig 1 and ¶ [0019]) calculates a difference value between signal values of the two or more initial frame images, and determines whether or not the image abnormality is occurring based on whether or not a representative value of an absolute value of the calculated difference value exceeds a threshold value that is determined in advance (the target volume and/or OAR response data is compared and evaluated against a threshold to temporarily stop treatment and reset the radiation beam in response to patient movement; ¶ [0034]).  

Regarding Claim 6, Sugawara teaches the10 imaging support apparatus according to claim 1 (as described above), including the hardware processor (the system 100, that includes the diaphragm image analyzing device 3 and radiotherapy apparatus 4, functions from a predetermined control program executed by a processor; ¶ [0068]). 
	Sugawara does not teach wherein the hardware processor generates a single still image by combining the frame images obtained by the radiation imaging apparatus
Barat et al is analogous art pertinent to the technological problem addressed in this application and teaches wherein the hardware processor (processor 10; Fig 1 and ¶ [0019]) generates a single still image by combining the frame images obtained by the radiation imaging apparatus (the system generates a 3D baseline image 36 from mapping the plurality of baseline images, which is stored as a 3D organization chart 40; Fig 1 and ¶ [0023]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of this application, to combine the teachings of Sugawara with Barat et al including the hardware processor generates a single still image by combining the frame images obtained by the radiation imaging apparatus. Combining the images allows for creating a 3D image to identify healthy from unhealthy tissue and map a plan for treatment, as recognized by Barat et al (¶ [0023]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Maurer et al (US 2015/0314137) teaches a system and method for tracking a target (tumor) during radiation treatment based on image analysis.
	West et al (JP 5411418) teaches a method and system for radiation therapy treatment using a four-dimensional imaging data analysis approach.
Bredno et al (US 2015/0103972) teaches a CT system and method including image reconstruction of calibration images used to determine the x-ray attenuation and intensity changes.
Guo et al (CN 108392214) teaches an x-ray dose area measuring method including calibration imaging to identify the area of treatment and dose amount.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667